Exhibit 10.51
 
OPTION GRANT NOTICE AND AGREEMENT
 
Hampshire Group, Limited (the “Company”), pursuant to its 2009 Stock Incentive
Plan (the “Plan”), hereby grants to the Holder the number of Options set forth
below, each Option representing the right to purchase one share of Stock at the
applicable Exercise Price (set forth below).  The Options are subject to all of
the terms and conditions set forth in this Option Grant Notice and Agreement
(this “Agreement”) as well as all of the terms and conditions of the Plan, all
of which are incorporated herein in their entirety.  Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
 
Holder:
______________
Date of Grant:
______________
Number of Options:
______________
Exercise Price:
$_____________
Expiration Date:
______________
Type of Option:
Nonqualified Stock Option

Vesting Schedule:
 

 
Exercise of Options:
To exercise a vested Option, the Holder (or his authorized representative) must
give written notice to the Company, using the form of Option Exercise Notice
attached hereto as Appendix I, stating the number of Options which he intends to
exercise.  The Company will issue the shares of Stock with respect to which the
Options are exercised upon payment of the shares of Stock acquired in accordance
with Section 5(d) of the Plan, which Section 5(d) is incorporated herein by
reference and made a part hereof; provided, however, that if the Holder wishes
to use any method of exercise other than in immediately available funds in
United States dollars, or by certified or bank cashier’s check, the Holder shall
have received the prior written approval of the Committee or its designee
approving such method of exercise.
 
Upon exercise of Options, the Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 13 of the Plan.

 



Termination:
Section 5(g) of the Plan regarding treatment of Options upon Termination is
incorporated herein by reference and made a part hereof.

 
Additional Terms:
Options shall be subject to the following additional terms:

 
 
·
Options shall be exercisable in whole shares of Stock only.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Each Option shall cease to be exercisable as to any share of Stock when the
Holder purchases the share of Stock or when the Option otherwise expires or is
forfeited.

 
 
·
Holder shall have no rights as a shareholder with respect to any share of Stock
covered by the Options until Holder shall have become the holder of record or
the beneficial owner of such share, and no adjustment shall be made for
dividends or distributions or other rights in respect of such share for which
the record date is prior to the date upon which Holder shall become the holder
of record or the beneficial owner thereof.

 
 
·
This Option Agreement does not confer upon the Holder any right to continue as
an employee or service provider of the Company or any of its subsidiaries.

 
 
·
This Option Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
law thereof to the extent that the application of the laws of another
jurisdiction would be required thereby.

 
 
·
The Holder and the Company acknowledge that the Options are intended to be
exempt from Section 409A of the Code, with the Exercise Price intended to be at
least equal to the “fair market value” per share of Stock on the Date of
Grant.  Since shares are not traded on an established securities market, the
Exercise Price has been based upon the determination of Fair Market Value by the
Board in a manner consistent with the terms of the Plan.  The Holder
acknowledges that there is no guarantee that the Internal Revenue Service will
agree with this valuation, and agrees not to make any claim against the Company,
the Board, the Company’s officers or employees in the event that the Internal
Revenue Service asserts that the valuation was too low or that the Options are
not otherwise exempt from Section 409A of the Code.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
·
The Holder agrees that the Company may deliver by email all documents relating
to the Plan or these Options (including, without limitation, a copy of the Plan)
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, disclosures that may be required by the
Securities and Exchange Commission).  The Holder also agrees that the Company
may deliver these documents by posting them on a website maintained by the
Company or by a third party under contract with the Company.  If the Company
posts these documents on a website, it shall notify the Holder by email or such
other reasonable manner as then determined by the Company.

 
*           *           *
 
THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF OPTIONS UNDER THIS AGREEMENT, AGREES TO BE BOUND BY
THE TERMS OF BOTH THE AGREEMENT AND THE PLAN.
 
 

HAMPSHIRE GROUP, LIMITED   HOLDER                           By:          
Signature   Signature               Title:     Date:                 Date:      
   

 
 
- 3 -

--------------------------------------------------------------------------------

 


__________ __, 20__
 
 
Hampshire Group, Limited
[Address]
Attn: [____________]
 


Re:  Notice of Exercise
 
1.
By delivery of this Notice of Exercise, I am irrevocably electing to exercise
options to purchase shares of Common Stock, par value $0.10 per share (“Shares”)
of Hampshire Group, Limited (the “Company”) granted to me under the Company’s
2009 Stock Incentive Plan (the “Plan”).

 
2.
The number of Shares I wish to purchase by exercising my options is _________.

 
3.
The applicable purchase price (or exercise price) is $____ per Share, resulting
in an aggregate purchase price of $________ (the “Aggregate Purchase Price”).

 
4.
I am satisfying my obligation to pay the Aggregate Purchase Price by:

 
 
□
Delivering to the Company, with this Notice of Exercise, an amount equal to the
Aggregate Purchase Price in immediately available United States dollars, or by
certified or bank cashier’s check.

 
 
□
Authorizing the Company, through this Notice of Exercise, to effectuate a “net
exercise,” pursuant to which I will receive the number of Shares exercised (as
set forth in paragraph 2 above), reduced by the number of Shares equal to the
Aggregate Purchase Price divided by the fair market value per Share on the date
of exercise. I have attached to this Notice of Exercise the written
communication confirming the consent of the Committee to my use of the net
exercise procedure described herein.

 
5.
To satisfy the applicable withholding taxes:

 
 
□
I have enclosed an amount equal to the applicable withholding taxes in
immediately available United States dollars, or by certified or bank cashier’s
check.

 
 
□
I elect to have such amount satisfied by the use of Shares such that the number
of Shares I receive upon exercise will be reduced (or further reduced if net
exercise was chosen above) by a number of Shares with an aggregate fair market
value on the date of exercise equal to any federal, state or local income or
other taxes required by law to be withheld by the Company.  I have attached to
this Notice of Exercise the written communication confirming the consent of the
Committee to my use of the withholding tax procedure described herein.

 
6.
I hereby agree to be bound by all of the terms and conditions set forth in the
Plan and any award agreement to which the options were granted under.  If I am
not the person to whom the options were granted by the Company, proof of my
right to purchase the Shares of the Company is enclosed.

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
7.
I have been advised to consult with any legal, tax or financial advisors I have
chosen in connection with the purchase of the Shares.

 
 
Dated: _______________
 
*____________________________                                              
 ____________________________
(Optionee’s
signature)                                                                           (Additional
signature, if necessary)
 
____________________________                                                
 ____________________________
(Print
name)                                                                                            
(Print name)
 
                                                                                                                                                                          


                                                                                                                                                                          
(Full
address)                                                                              
          (Full address)
 


*       Each person in whose name Shares are to be registered must sign this
Notice of Exercise.  (If more than one name is listed, specify whether the
owners will hold the Shares as community property or as joint tenants with the
right of survivorship).
 
 
 
- 2 -